DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/21/2020 has been considered by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreuder et al. in US Patent Application Publication № 2011/0087633, hereinafter called Kreuder, in combination with Kohli et al. in US Patent Application Publication № 2020/0293499, hereinafter called Kohli.

In regard to claim 1, Kreuder teaches an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory (paragraph 0071); said at least one processing device being configured:
to maintain a replication journal for recording replication write requests in a storage system (i.e. redo log, paragraph 0048; alternatively or additionally, journal log, paragraph 0048 “the primary database system 10 may to this end store information on the transactions 106 processed by the primary database system 10 which may then be used for a roll-back by the replication database server. Furthermore, a rollback on the primary database system may use another log, such as a journal log.” Paragraph 0048); 
to detect a failure impacting the replication journal (i.e. system failure);
 to initiate recovery of the replication journal responsive to the detected failure (“In case of failure of the (primary) database system, the lost data may then be restored from the replication database system(s), i.e. the latter serve as stand-by backup storages.” Paragraph 0003);
in conjunction with the recovery of the replication journal, to maintain a lock contention table that characterizes lock contentions between address lock ranges required for the recovery of the replication journal and address lock ranges required by other write requests in the storage system (i.e. selected subset of lock table, “In summary, the above embodiment of the present invention enables transaction consistent queries on a replication database in an especially efficient way by supplementing the redo log data 102/104 (i.e. the replication data) with locking data, preferably from the lock table 103. The primary database server 100 reduces the amount of lock data to be added to the redo log to a minimum by filtering only those locks which are necessary to process the updates to be replicated.” Paragraph 0070);
and to utilize the lock contention table to resolve one or more potential deadlocks that would otherwise prevent completion of the recovery of the replication journal (“Deadlock situations that might occur with query users and the replication processor are preferably resolved in favor of the replication processor to avoid replication processing to be slowed down, with the effect that other locks already held by the replication processor to replicate transactions running in parallel could create lock conflicts with other query users. To this end, the read-only transactions of query users in case of a deadlock are aborted. This approach is appropriate to achieve the best overall performance” paragraph 0068).
However, although Kreuder teaches system recovery (“In case of failure of the (primary) database system, the lost data may then be restored from the replication database system(s), i.e. the latter serve as stand-by backup storages.” Paragraph 0003), he fails to expressly teach to initiate recovery of the replication journal responsive to the detected failure, or to maintain a lock contention table that characterizes lock contentions between address lock ranges.
Kohli teaches to initiate recovery of the replication journal responsive to the detected failure (“The file system client may, during a replay (e.g., after a crash), scan the journal to first figure out the valid portion of the journal having outstanding transactions. The file system client may scan the log from beginning to end, attempting to identify a break in the transaction IDs. The file system client may then undo all identified transactions” paragraph 0191).;
in conjunction with the recovery of the replication journal, to maintain a lock contention table that characterizes lock contentions between address lock ranges required for the recovery of the replication journal and address lock ranges required by other write requests in the storage system ( “To perform read and writes, the file service may acquire byte range lock on the file object based on a range being accessed (as specified in the client operation). The file service may next update (in order or file offset) the blobs.” Paragraph 0168, wherein “c. Subtran ID, which, for transaction that require more than one piece of metadata update, identifies individual updates and allows tracking of all updates that are part of the same transaction;” paragraph 0187)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention modify the recovery journal, as taught by Kreuder, to include byte-range information and to initiate recovery in response to detecting a failure, as taught by Kohli. It would have been obvious because it represents the use of a known technique (i.e. the byte-wise locking and the automatic initiation of recovery when failure is detected, as taught by Kohli) to improve similar systems (i.e. the replicated storage system with locking and journal recovery, as taught by Kreuder, and the replicated storage system with locking and journal recovery, as taught by Kohli). One would have been motivated to do so in order to allow for more highly-parallel access to data objects, as taught by Kohli in paragraph 0052.
In regards to claims 15 and 18, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, Kreuder further teaches that said at least one processing device comprises at least a portion of a storage controller of a first storage system, the first storage system being configured to participate in a replication process with a second storage system, and wherein the replication write requests are generated as part of the active-active replication process (“Accordingly, replication data is provided in step a. by a primary database system to be used by at least one replication database system to replicate one or more data items of the primary database system. As a result, the at least one replication database system is enabled to obtain a local copy of the one or more data items of the primary database system” paragraph 0012).

In regard to claim 3, Kreuder further teaches that the first and second storage systems are arranged in an active-active configuration relative to one another for performance of the replication process (“In the context of database replication, it is oftentimes desired to process transactions not only by the primary database system that stores the data items, but also by at least one replication database system that stores replicated data items. Processing transactions, preferably queries (i.e. readonly transactions), simultaneous to replication processing and at any isolation level is the prerequisite for using replication databases for load balancing purposes, as already presented further above.” Paragraph 0043)

In regard to claim 4, Kreuder further teaches that said at least one processing device comprises a particular one of a plurality of storage nodes of a distributed storage system (i.e. a particular database system), each such storage node comprising a set of processing modules configured to communicate with corresponding sets of processing modules on other ones of the storage nodes, the sets of processing modules of the storage nodes of the distributed storage system collectively comprising at least a portion of a distributed storage controller of the distributed storage system (“In the context of database replication, it is oftentimes desired to process transactions not only by the primary database system that stores the data items, but also by at least one replication database system that stores replicated data items. Processing transactions, preferably queries (i.e. readonly transactions), simultaneous to replication processing and at any isolation level is the prerequisite for using replication databases for load balancing purposes, as already presented further above.” Paragraph 0043).

In regard to claim 5, Kreuder further teaches that different instances of the lock contention table are maintained by different ones of the processing modules of the sets of processing modules of the respective storage nodes of the distributed storage system (“To this end, a replication database server200 of the replication database system 20 (cf.FIG.1) may use the lock table records of the redo log 102 to add the locks to a lock table 203 of the replication database system 20 similar as it was done by the originating update transaction 106 on the primary database system 10” paragraph 0050).

In regard to claim 6, Kreuder further teaches that maintaining the replication journal comprises: creating a journal entry in the replication journal for a given one of the replication write requests responsive to data of the write request being persisted in a first storage system that receives the write request from a host device (“A new entry in the redo log 102 may be created to store data only about these locks held by the update transaction 106 prior to creating the redo log record with the modified data of the update transaction step” paragraph 0052); 
and removing the journal entry in the replication journal for the given one of the replication write requests responsive to data of the write request being persisted in a second storage system that receives the data from the first storage system (“Exclusive locks for data items that are not modified within the respective update transaction 106 may be deleted at any time. Subsequently, the corresponding data items may be locked by another transaction. Consequently, a redo log record with this information is preferably immediately created in order to propagate that the respective lock is no longer held by the transaction that deleted the lock. Locks that are not explicitly deleted are preferably released implicitly at the end of the respective transaction, originated by a commit or rollback command.” Paragraph 0055).

In regard to claim 7, Kreuder further teaches that initiating recovery of the replication journal comprises: acquiring address locks needed to apply journal entries of the replication journal (Fig. 5, element 133); and performing a replication journal recovery operation by sending a replication write request associated with a selected one of the journal entries from a first storage system to a second storage system (e.g. as part of the replication data stream, Fig. 6 and “FIG. 6 shows the usage of the redo log data to replicate contents of the primary database 101.” Paragraph 0066).

In regard to claim 8, Kreuder further teaches that responsive to the detected failure, normal processing of other write requests is temporarily interrupted until the address locks needed to apply journal entries of the replication journal are acquired (“On the contrary, the replication processing by the replication database system 20 preferably has a higher priority, so that the read-only transaction 207 is aborted and/or forced to be restarted when the conflicting lock is released.” Paragraph 0057).

In regard to claim 9, Kohli further teaches that maintaining a lock contention table comprises: determining whether or not the second storage system rejects the replication write request due to a lock collision ((“A blob object (which may store file data) supports a lock token parameter as part of the store/retrieve operation, and a request to read or write to the block object may fail unless the token is valid,” paragraph 0166)); and responsive to an affirmative determination, releasing the corresponding lock and updating the lock contention table to include a table entry comprising a lock contention range and journal entry information for the selected journal entry (“(In some example, step 2 may time out, and the file service may release the PL on object A and retry step 1 to avoid a deadlock with another rename where the source and target directories are reversed. The file service may also avoid the deadlock by acquiring the locks in a compute order---e.g., by value of OID);” paragraph 0171).

In regard to claim 10, Kohli further teaches that the journal entry information associated with the lock contention range in the lock contention table comprises at least an offset and a length for the corresponding replication write request (“each stream fragment including a memory block contiguously addressable in physical address space, an offset into that block, and a valid length.” Paragraph 0060, wherein “To perform read and writes, the file service may acquire byte range lock on the file object based on a range being accessed (as specified in the client operation). The file service may next update (in order or file offset) the blobs. When an operation fails, the file service may report the partial request to the file service ( e.g., return a parameter to the system call), thereby increasing visibility of the partial result to other clients, which is similar to how a local file system may behave when there is a crash.” Paragraph 0168).

In regard to claim 11, Kohli further teaches that performing a replication journal recovery operation by sending a replication write request associated with a selected one of the journal entries, determining whether or not the second storage system rejects the replication write request due to a lock collision (“A blob object (which may store file data) supports a lock token parameter as part of the store/retrieve operation, and a request to read or write to the block object may fail unless the token is valid,” paragraph 0166), and responsive to an affirmative determination, releasing the corresponding lock and updating the lock contention table to include a table entry comprising a lock contention range and journal entry information for the selected journal entry, are repeated for each of one or more additional selected journal entries in the replication journal (“(In some example, step 2 may time out, and the file service may release the PL on object A and retry step 1 to avoid a deadlock with another rename where the source and target directories are reversed. The file service may also avoid the deadlock by acquiring the locks in a compute order---e.g., by value of OID);” paragraph 0171).

In regard to claim 12, Kohli further teaches that the repeating continues until all journal entries have been selected and processed (i.e. the end is reached) and the lock contention table is empty (i.e. the transactions are no longer holding locks because they are no longer pending, “The file system client may, during a replay (e.g., after a crash), scan the journal to first figure out the valid portion of the journal having outstanding transactions. The file system client may scan the log from beginning to end, attempting to identify a break in the transaction IDs. The file system client may then undo all identified transactions” paragraph 0191).

In regard to claim 13, Kohli further teaches that utilizing the lock contention table to resolve one or more potential deadlocks that would otherwise prevent completion of the recovery of the replication journal comprises: 
for a given one of the other write requests, determining whether or not it has a target data range that at least partially matches a lock contention range in a table entry of the lock contention table (i.e. has a lock, “file service may implement POSIX  compliant read/write atomicity. To perform read and writes, the file service may acquire byte range lock on the file object based on a range being accessed (as specified in the client operation). The file service may next update (in order or file offset) the blobs.” Paragraph 0168); responsive to the given other write request having a target data range that at least partially matches a lock contention range in a table entry of the lock contention table, checking a data range in a corresponding journal entry of the replication journal; responsive to a full match between the target data range and the data range in the corresponding journal entry, clearing both the table entry (i.e. release locks, e.g. upon transaction completion) for that lock contention range and the corresponding journal entry (“Once the records associated with a transaction are completed, the file system may overwrite old transactions in the journal to reclaim space ( or otherwise perform space reclamation). Space reclamation may result in the file system tracking a state of all outstanding transaction (possibly oldest to newest) in the file system and reclaiming all available space whenever an oldest transaction is completed.” Paragraph 0189);  
and responsive to a partial match between the target data range and the data range in the corresponding journal entry, modifying the corresponding journal entry to include only a non- matching portion of the data range (“When an operation fails, the file service may report the partial request to the file service ( e.g., return a parameter to the system call), thereby increasing visibility of the partial result to other clients, which is similar to how a local file system may behave when there is a crash.” Paragraph 0168, wherein “Space reclamation may result in the file system tracking a state of all outstanding transaction (possibly oldest to newest) in the file system and reclaiming all available space whenever an oldest transaction is completed.” Paragraph 0189 and “The first type of lock may be referred to as a lease lock, where the file object supports a lease lock (including support for a byte range) operation that can be used to serialize read/write operations of a section of the file.” Paragraph 0165, and that the needed portions may be retried as taught in paragraphs 0170 and 0171. Accordingly, in an instance of partial completion a revised partial lock may be acquired ).
In regard to claims 16 and 19, they are substantially similar to claim 13 and accordingly are rejected under similar reasoning.

In regard to claim 14, Kreuder further teaches that utilizing the lock contention table to resolve one or more potential deadlocks that would otherwise prevent completion of the recovery of the replication journal comprises selectively aborting portions of the recovery of the replication journal based at least in part on one or more table entries of the lock contention table in a manner that maintains write order consistency and cross-site consistency for first and second storage systems participating in an active-active replication process (“On the contrary, the replication processing by the replication database system 20 preferably has a higher priority, so that the read-only transaction 207 is aborted and/or forced to be restarted when the conflicting lock is released.” Paragraph 0057).
In regard to claims 17 and 20, they are substantially similar to claim 14 and accordingly are rejected under similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent № 6,298,345 teaches a system which resolves lock contention for replication journals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167